UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8378


MYRON KELLEY,

                  Plaintiff –Appellant,

             v.

J. MARCUS WHITLARK; PAUL C. BALLOU, all in,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (3:08-cv-02801-HMH)


Submitted:    February 19, 2009             Decided:   February 27, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Myron Kelley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Myron       Kelley     appeals           the    district          court’s        order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                                          The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)            (2006).            The    magistrate         judge

recommended        that    relief        be    denied        and    advised       Kelley        that

failure      to     file     timely       and        specific       objections          to     this

recommendation        would       waive       appellate       review       of    the     district

court’s      order    based       upon    the        recommendation.             Despite       this

warning,      Kelley       failed    to        file    specific          objections       to      the

magistrate judge’s recommendation.

              The     timely       filing        of     specific          objections         to     a

magistrate        judge’s     recommendation             is    necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been           warned     of        the     consequences            of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                     Kelley

has waived appellate review by failing to timely file specific

objections        after    receiving          proper     notice.           Accordingly,           we

affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately          presented         in    the     materials

before     the    court     and     argument         would    not    aid       the     decisional

process.

                                                                                         AFFIRMED
                                                 2